NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-08998

                  COMMONWEALTH   vs.   JAMES NORRIS.



     Hampden.       September 10, 2019. - December 20, 2019.

       Present:    Gants, C.J., Lowy, Cypher, & Kafker, JJ.


Homicide. Constitutional Law, Assistance of counsel. Evidence,
     Exculpatory, Third-party culprit, Alibi. Practice,
     Criminal, Capital case, Required finding, New trial,
     Assistance of counsel, Preservation of evidence,
     Disqualification of judge.



     Indictment found and returned in the Superior Court
Department on March 7, 2000.

     The case was tried before Tina S. Page, J.; a motion for a
new trial, filed on November 12, 2003, was considered by her;
and a motion for a new trial, filed on June 23, 2016, was heard
by her.


     David H. Erickson for the defendant.
     Joseph G.A. Coliflores, Assistant District Attorney, for
the Commonwealth.


    CYPHER, J.    On November 7, 2001, the defendant, James

Norris, was convicted of murder in the first degree on theories

of premeditation and extreme atrocity or cruelty in the stabbing
                                                                    2


death of the victim, Aaron "Chad" Scott.   The defendant's direct

appeal was consolidated with his appeals from the denials of his

two motions for a new trial.   The defendant raises various

arguments on appeal.   He asserts that his motion for a required

finding of not guilty should have been granted; that he received

ineffective assistance of counsel; and that the trial judge

erred in admitting improper and misleading evidence, failing to

sanction the Commonwealth appropriately for destroying

exculpatory evidence, and failing to recuse herself.   Finally,

the defendant argues that the cumulative errors made during the

trial amount to a violation of due process and his right to a

fair trial.

    After careful consideration of the defendant's arguments on

appeal from his conviction and from the denials of his two

motions for a new trial, we affirm his conviction and the

denials of the motions, and we decline to grant extraordinary

relief pursuant to G. L. c. 278, § 33E.

    Background.   We recite the facts the jury could have found,

viewing the evidence in the light most favorable to the

Commonwealth, while reserving certain details for later

discussion.

    The defendant lived with a relative on Wilbraham Road in

Springfield.   The defendant sold drugs for the victim and his

brother, who sublet a home on Brickett Street in Springfield
                                                                     3


from the defendant.   The victim's body was found in the early

morning hours of January 18, 2000, in the Brickett Street home

(house) after four anonymous 911 calls directed police to the

residence.

     The previous evening, at approximately 10:30 P.M., the

defendant telephoned Dan Brunelle, a casual associate, to ask

for a ride to the house.   Brunelle had driven the defendant to

the house many times before because Brunelle occasionally

purchased "crack" cocaine from the defendant or the victim.

     When Brunelle arrived to pick up the defendant twenty

minutes later, the defendant got into Brunelle's van and said,

"I'm going to do Chad."    After convincing Brunelle that he was

joking, the defendant asked Brunelle to stop a few doors away

from the house to pick up David Johnson, whom the defendant had

invited along to smoke marijuana.1   During the drive, Brunelle

complied with the defendant's request to lend Johnson his

gloves, but once they arrived at the house Brunelle became

nervous about the defendant's earlier "joke."    He got out of the

van, stood by the front bumper, and demanded his gloves back.

     Brunelle remained in the van while the defendant and

Johnson approached the house.   Brunelle saw the pair enter the




     1 The defendant and David Johnson previously sold drugs
together, became friends, and resumed a drug business when
Johnson was released from prison.
                                                                      4


home, and a silhouette of a third person in the kitchen.

Brunelle testified that a moment later, Johnson "burst out"

through the storm door, turned around, and put his full weight

against the door, "containing what was clearly a struggle on the

inside."   In a panic, Brunelle drove away to the home of Charles

Varner, whom Brunelle considered a brother-in-law.

    Johnson testified that when he entered the home behind the

defendant, the defendant and victim had already begun to fight.

During that fight, the two men fell against the storm door,

which swung open and hit Johnson in the face.     After pushing the

door shut, Johnson heard the victim say, "Are you going to leave

me for dead?   Are you going to leave me for dead?    I got kids .

. . I got little boys," but all Johnson could see was the

defendant's arm making "up and down" movements.      As Johnson

backed away from the door, it "flew open," and the defendant

called out to Johnson for help with the victim's body.      Shocked

and believing the defendant had a knife on him, Johnson remained

at the scene, where he witnessed the defendant try to push the

victim's body down a flight of stairs before taking a pot of

water that was on the stove and splashing it throughout the

kitchen and the exterior of the home.

    Once Johnson left the scene, the defendant followed.

Johnson testified that after going to a bar to get change, the

defendant used a pay telephone to call someone to help him
                                                                     5


dispose of the body and clean up.   As Johnson and the defendant

returned to the scene, Johnson saw a vehicle in the driveway.

     Inside the vehicle were Varner and his friend, Keith

Freeman, who had arrived at the house after Brunelle had told

the men what he had witnessed.   Varner testified that when he

and Freeman initially arrived at the scene, Varner knocked on

the door, but no one answered.   As he turned to get back into

his vehicle, he saw the defendant, who told him to leave.     When

Varner informed the defendant that Brunelle had been to his

house and that he was there to see "what was going on," the

defendant told Varner that Brunelle was a liar, that there had

been "a little beef," and that the police had already been

there.

     Varner and Freeman began to drive away but then turned

around after deciding that things did not "seem right."2    When

they returned, Varner demanded to know where the victim was.

The defendant claimed that the victim was not there.   Despite

the defendant's protests, Varner and Freeman entered the home

and saw the victim's jacket in the kitchen.   Again, Varner




     2 Johnson testified that he watched this interaction between
the defendant and a man in a vehicle. Once Johnson observed the
vehicle leave and return, he fled the scene and went to his
mother's house. A short time later, the defendant arrived
again, asking Johnson to help him dispose of the body. After
Johnson refused, he and the defendant had no further
communication that evening.
                                                                    6


demanded to know where the victim could have gone without a

jacket, and Varner and Freeman began to go from room to room,

"yelling" the victim's name.    While they searched the house, the

defendant followed closely behind, pleading with them to leave.

    As they again passed through the kitchen, Varner noticed

for the first time what he believed to be a bloody fingerprint

on the wall.    At some point, Varner and Freeman walked past the

door to the basement stairs.    When they looked down, they

discovered the bloody body of the victim.    Varner told the

defendant that he was calling the police before he and Freeman

left the scene.    Varner placed his first telephone call to 911

at 11:42 P.M.

    At approximately 3 A.M. on Tuesday, January 18, 2000, the

defendant contacted a friend, Bernard Williams, and asked him to

come over to his house.    The defendant confessed to Williams

that he had stabbed the victim to death and had thrown his body

down the stairs.    Williams testified that the defendant killed

the victim because "things had built up for a long time . . .

[t]hey weren't treating him right . . . it was over money and

disrespect."

    At the close of the Commonwealth's case, the defendant's

motion for a required finding of not guilty due to insufficient

evidence was denied.   The jury found the defendant guilty of
                                                                     7


murder in the first degree on theories of premeditation and

extreme atrocity or cruelty, and the defendant appealed.

     After entry of the defendant's appeal in this court, he

filed a motion for a new trial asserting that his trial counsel

had been ineffective for failing to investigate and use an alibi

defense and forensic evidence, and for failing to impeach a key

witness for the Commonwealth.3     The motion judge, who also was

the trial judge, denied that motion without a hearing, and she

also denied the defendant's motion for reconsideration without a

hearing.   The defendant appealed from the denial.

     After filing a motion for deoxyribonucleic acid (DNA)

testing, which was granted, the defendant filed a second motion

for a new trial.     After an evidentiary hearing, the defendant's

motion was denied.    He appealed, and that appeal was

consolidated in this court with the appeal from his conviction

and with the appeal from the denial of his first motion for a

new trial.

     Discussion.     1.   Denial of motion for a required finding of

not guilty.   The defendant argues he was entitled to a not

guilty verdict as a matter of law because there was legally




     3 The defendant's motion contained a request for funds to
investigate and locate individuals supporting his alibi defense,
to obtain a criminalist to review photographic and shoeprint
evidence, and to test any material found under the victim's
fingernails.
                                                                     8


insufficient evidence connecting him to the crime.

Specifically, he argues that the lack of forensic evidence -- no

murder weapon was found, no DNA linked the defendant to the

crime, and there was no definitive shoe print match --

"vindicate[s]" him in the face of "the testimony of professed

crack cocaine addicts or others with a motive to lie."

    This court must determine whether the evidence was

sufficient to satisfy a rational trier of fact of each element

of the crime beyond a reasonable doubt.     Commonwealth v.

Latimore, 378 Mass. 671, 677-678 (1979).    "The relevant question

is whether the evidence would permit a jury to find guilt, not

whether the evidence requires such a finding."     Commonwealth v.

Brown, 401 Mass. 745, 747 (1988).    The evidence against the

defendant was substantial.     Two witnesses placed the defendant

at the scene of the crime, one of whom effectively witnessed the

defendant murder the victim.    Two other witnesses arrived on the

scene as the defendant was attempting to dispose of the body or

otherwise cover up the crime.    A fifth witness testified that

the defendant confessed to committing the murder a few hours

after the crime took place.

    "Once sufficient evidence is presented to warrant

submission of the charges to the jury, it is for the jury alone

to determine what weight will be accorded to the evidence."

Commonwealth v. Ruci, 409 Mass. 94, 97 (1991), quoting
                                                                    9


Commonwealth v. Hill, 387 Mass. 619, 624 (1982).    While the

defendant portrays these witnesses as untrustworthy addicts,

"[c]redibility is a question for the jury to decide; they may

accept or reject, in whole or in part, the testimony presented

to them."    Commonwealth v. Fitzgerald, 376 Mass. 402, 411

(1978).   The defendant's claim that the testimony of the

witnesses at his trial "was inherently unreliable is nothing

more than an issue of credibility, an issue that is solely

within the province of the jury."     Commonwealth v. James, 424
Mass. 770, 785 (1997).    There was no error.

     2.   Ineffective assistance of counsel.    In this

consolidated appeal, the defendant raises the same ineffective

assistance of counsel arguments asserted in his motions for a

new trial.   We review the defendant's claim of ineffective

assistance of counsel under G. L. c. 278, § 33E,4 which provides

a standard of review more favorable than the constitutional

standard of review of such claims.    See Commonwealth v. Wright,

411 Mass. 678, 682 (1992), S.C., 469 Mass. 447 (2014).

Accordingly, we determine "whether there was an error in the

course of the trial (by defense counsel, the prosecutor, or the

judge) and, if there was, whether that error was likely to have


     4 The defendant incorrectly states that his motions for a
new trial were entitled to plenary review by the motion judge
pursuant to G. L. c. 278, § 33E. This is inaccurate. However,
the defendant is entitled to plenary review by this court.
                                                                   10


influenced the jury's conclusion."   Wright, supra.   "Where, as

here, the trial judge also considered the motion for a new

trial, we extend 'special deference' to the judge's action on

the motion" (citation omitted).    Commonwealth v. Barnett, 482
Mass. 632, 638 (2019).

    a.   Failure to impeach the Commonwealth's theory or

timeline of events.   The defendant argues that trial counsel

failed to impeach the Commonwealth's theory of events using two

key pieces of evidence:   photographs of a dresser with bloody

handprints located at the scene and Johnson's testimony that he

was watching the third quarter of a televised professional

basketball game when the defendant arrived to pick him up.

    The defendant suggests that the photographs of the dresser

demonstrate that "the house was searched, and that whoever did

this appears to have left the property with great dispatch,"

thereby contradicting the Commonwealth's theory that the

defendant killed the victim and remained at the scene for some

time afterward.   Further, the defendant asserts that this

evidence contradicts the Commonwealth's "strong inference . . .

that Norris was wearing gloves."

    As the motion judge noted, "[t]his argument is purely

speculative, as the defendant offers no support for his

contention that evidence of the handprints would actually be

inconsistent with [the defendant] having committed the crime."
                                                                    11


The first 911 call reporting a disturbance occurred at 11:42

P.M.   Police did not secure the crime scene until after the

third 911 call was made after 3:30 A.M.    Therefore, the victim

was immobile in his home for over three hours.    The possibility

that an unknown third party could have entered and ransacked the

home during that time does not preclude the jury from finding

that the defendant committed the murder.    This evidence is

unlikely to have influenced the jury's conclusion in any way.

       The defendant also cites his trial counsel's failure to

impeach a key prosecution witness, Johnson, who testified that

he was watching a basketball game when the defendant picked him

up to go to the victim's home.    When asked if he remembered what

time the defendant picked him up, Johnson testified, "It was at

night, about -- I know it was a double basketball game that day,

but I don't remember what time it was.    It was the Spurs they

were playing, I know that much."    When asked if he remembered at

approximately what part of the basketball game the defendant

arrived, Johnson responded, "Yes, almost the end of the third

quarter."   The defendant argues that after trial, it was

determined that the basketball game Johnson referred to "began

at 9:30 P.M. San Antonio time, later Springfield time, and ran

two hours and 14 minutes."    Thus, Johnson could not have been

watching this game until the end of the third quarter and been

with the defendant at the time of the killing.
                                                                    12


     "Generally, failure to impeach a witness does not amount to

ineffective assistance of counsel."    Commonwealth v. Fisher, 433
Mass. 340, 357 (2001).    Even using the more favorable standard

of review under § 33E, a claim of ineffective assistance based

on failure to use particular impeachment methods is difficult to

establish.   Id.   "Trial counsel does not necessarily provide

ineffective assistance by 'not prob[ing] every inconsistency"

(citation omitted).    Commonwealth v. Jewett, 442 Mass. 356, 363

(2004).   "[A]bsent counsel's failure to pursue some obviously

powerful form of impeachment available at trial, it is

speculative to conclude that a different approach to impeachment

would likely have affected the jury's conclusion."    Commonwealth

v. Hudson, 446 Mass. 709, 715 (2006), quoting Fisher, supra.

Here, impeachment as to the timing of the basketball game was

unlikely to have influenced the jury, given that Brunelle

testified that he brought the defendant and Johnson to the

victim's house sometime after 10:30 P.M.5




     5 The defendant argued in his first motion for a new trial
that "trial counsel was ineffective in impeaching Commonwealth
witnesses with prior convictions." This claim has no merit.
The defendant fails to identify which witness he is referring to
or the nature of the convictions. Additionally, the
Commonwealth's key witnesses all testified to current or former
drug use, and the defendant has failed to establish how the
introduction of a prior conviction would have influenced the
jury.
                                                                    13


     b.   Failure to properly investigate forensic evidence.      The

defendant argues that trial counsel failed to properly

investigate and use two significant pieces of forensic evidence:

the defendant's alleged footprint at the scene of the crime and

DNA material found under the victim's fingernails.

     At trial, a State trooper testified about numerous

footprints that were found at the crime scene.    She stated that

a footprint that was found outside the house where the defendant

was living was "consistent in tread pattern and overall physical

size and shape" to footprints found at the Brickett Street

house, allowing an inference that the footprints at the scene

belonged to the defendant.    The defendant maintains that if

trial counsel had sought and obtained an expert in footprint

evidence, he would have discovered that the footprint "was very

far from a match."     Such evidence was unlikely to have

influenced the jury.    First, numerous witnesses placed the

defendant at the house and at least one saw the defendant in a

struggle with the victim.    Second, through cross-examination,

trial counsel made the point that no footprints from anywhere

matched a pair of sneakers that police had taken from the

defendant.   Finally, this footprint evidence was not a

substantial component of the Commonwealth's case.6    In closing


     6 The Commonwealth made no mention of the footprints in its
opening statement. In closing argument, the Commonwealth
                                                                  14


argument, the prosecutor cautioned the jury, "So, the footwear

evidence in this case is not evidence that you should rely upon

exclusively to reach some finding of guilt, but it is

consistent, it is corroborative of the remainder of the

evidence."7

     The defendant also argues that trial counsel was

ineffective for not testing the material found under the

victim's fingernails.   As presented during the evidentiary

hearing on the second motion for a new trial, the testing

revealed that the only DNA present under the victim's

fingernails belonged to the victim himself.   There was no DNA

detected that could be attributed to a known or unknown third

party.   Had these results been presented at trial, they would

not have influenced the jury's verdict.   Contrast Commonwealth

v. Cameron, 473 Mass. 100, 102 (2015) ("the newly available DNA

evidence that conclusively excludes the defendant as a possible




devotes only two sentences to this footprint: "There is another
set of prints outside the [Brickett Street] house. They are
consistent with a print found at the defendant's home, outside
of the defendant's home . . . ."

     7 In his first motion for a new trial, the defendant also
argues that an expert should have been used to examine
photographs of cuts on his hands, which he claimed resulted from
removing Christmas lights. The defendant has not shown that
this would have helped him at trial where four witnesses put him
at the scene of the murder.
                                                                     15


donor likely would have been a real factor in the jury's

deliberations").

    c.      Failure to investigate alternative theories or

suspects.    The defendant alleges trial counsel failed to

investigate a variety of alternative theories and suspects.

First, he argues that trial counsel did not offer evidence that

police responded to the house to a report of a disturbance

before the response when the victim was discovered and that, at

that time, they found no blood or evidence of violence.      At the

hearing on the defendant's second motion for a new trial one of

the police officers who had responded to the earlier call about

this disturbance testified to details of what he and his partner

did (i.e., checked the doors, walked around the house).

    We begin by noting that, at trial, a police officer who had

responded to the house when the victim was found testified that

there had been an earlier call to which officers had responded

but had found nothing.     Thus, this information was before the

jury.    In any event, it is unclear how this evidence casts doubt

on the Commonwealth's theory of the crime.     As the motion judge

observed, "Had such testimony been introduced, the jury could

have inferred from the evidence at trial that the defendant

committed the crime and left the scene only to return to the

scene later and transfer the blood to the door and snow at that

time."
                                                                    16


    Second, the defendant asserts that trial counsel did not

introduce evidence of other parties with possible motives to

kill the victim, including unknown drug associates from New York

City and the victim's own brother, Rico, who apparently

disappeared after the murder.   Third, the defendant asserts that

trial counsel failed to address the additional vehicles parked

at the home on the night of the crime, as well as a tire track

found then.

    Defense counsel did present a third-party killer theory at

trial by attempting to implicate two of the Commonwealth's key

witnesses -- Brunelle and Johnson.   However, typically, we do

not characterize strategic decisions as ineffective assistance

merely because they prove unsuccessful.    See Commonwealth v.

White, 409 Mass. 266, 272 (1991).    We agree with the judge that

the defendant has failed to identify any material evidence trial

counsel would have discovered had he pursued these additional

suspects; that there is nothing to indicate the outcome of trial

would have been different had counsel advanced these other

third-party culprits, who were "even more attenuated from the

scenario than Brunelle and Johnson[; and that t]he evidence that

other cars were parked at the house also would not likely have

changed the outcome of the trial, for the same reasons."     It was

hardly unreasonable for trial counsel to focus on the witnesses

who identified the defendant as the murderer, rather than
                                                                  17


unidentified individuals or vehicles, in formulating a third-

party culprit defense.

     d.   Failure to explore an alibi defense.   The defendant

argues that trial counsel "abandoned a possible alibi defense by

not investigating the matter."   In support of his first motion

for a new trial, the defendant provided an affidavit from the

grandmother of his children, who was prepared to testify that,

on the night of the murder, she was at home watching the nightly

news with the defendant and her daughter.   The defendant also

submitted an affidavit asserting the same thing and naming two

persons, "Keith" and "Sue" (no last names provided), who "could

have been located" at the time of trial to testify to his

whereabouts on the night of the murder.8

     The decision of defense counsel regarding the best defense

to pursue at trial is a tactical one and will not be deemed

ineffective unless manifestly unreasonable when made.

Commonwealth v. Vao Sok, 435 Mass. 743, 758 (2002).     "A strategy

is manifestly unreasonable if 'lawyers of ordinary training and

skill in the criminal law would [not] consider [it] competent.'"

Commonwealth v. Velez, 479 Mass. 506, 512 (2018), quoting




     8 In his affidavit, the defendant identifies "Keith" only as
someone "who drove a white van" and "Sue" as someone who "lived
on State Street in Springfield, Massachusetts, next to the Getty
gas station and worked . . . at Springfield Technical Community
College for the dean or registrar."
                                                                      18


Commonwealth v. Kolenovic, 471 Mass. 664, 674 (2015), S.C., 478
Mass. 189 (2017).

     According to an investigative report submitted with the

defendant's first motion for a new trial, the grandmother told a

police officer that she had not seen the defendant for from one

week to ten days prior to the crime, "as he had moved out and

was no longer staying with her."     However, at trial, Brunelle

testified that he picked up the defendant from the grandmother's

home.     Given these inconsistencies, it was not unreasonable for

trial counsel to decline to rely on the grandmother's testimony

to establish an alibi defense.9    Nor was it unreasonable for

trial counsel to decline to investigate "Keith" or "Sue" when

the defendant could not provide a last name or other relevant

information about these unknown parties.10

     3.    Admission of alleged unduly prejudicial evidence.     At

trial, the Commonwealth presented the results of preliminary

orthotolidine testing, which indicated the presence of blood in




     9 At an evidentiary hearing on the defendant's second motion
for a new trial, trial counsel could not recall much about the
case. He did recall that in preparing for trial, he relied on
the defendant's girlfriend as a witness to establish an alibi.
However, when the time came to call her at trial, the defendant
insisted that she not be called to testify.

     10The defendant did not provide any additional information
about "Sue" or "Keith" in his second motion for a new trial; nor
did he provide affidavits from them indicating what they would
have testified to had they been called.
                                                                   19


the vehicle that the defendant used to leave the crime scene.

Subsequent testing did not show the presence of blood.       The

defendant argues that these results were irrelevant and unduly

prejudicial, and that the jury were left with the impression

that there was evidence of blood in the vehicle.    The

Commonwealth concedes that there was no overt relevance to the

presence of stains in the vehicle as presented by an expert, but

argues that "the evidence is relevant to show steps taken in the

investigation."

    The defendant did not object at trial to the admission of

the preliminary testing.     Thus, we review the issue to determine

whether there was an error, and if so, whether it resulted in a

substantial likelihood of a miscarriage of justice.    See

Commonwealth v. Javier, 481 Mass. 268, 287 (2019).

    This court already has held that the results of

orthotolidine testing is permissible without the need for

further confirmatory evidence.    Commonwealth v. Duguay, 430
Mass. 397, 401-402 (1999).    In Duguay, the court stated that

there was no undue prejudice because the chemist informed the

jury that the test was presumptive, and she "acknowledged a long

list of substances other than human blood that could yield a

positive result."   Id. at 402.   Additionally, "[d]efense counsel
                                                                    20


freely and repeatedly pointed out the limitations of the test."

Id.11

        Here, trial counsel elicited on cross-examination that the

test was an initial screening test requiring further

confirmation for accuracy; that it could yield false positives,

which can result from metals, vegetable products, or rust; and

that all four wheel wells on the vehicle were rusted.      The

expert also confirmed that subsequent testing was negative and

that no further tests were performed.     In closing, defense

counsel emphasized the significance of this testimony, arguing,

"And when he takes that swab of what he thinks is the blood,

there may be false positives.    As I have already said, it comes

up negative for blood.     It wasn't blood.   And if it was blood or

if they didn't trust the confirmatory test which came up




       Moreover, although subsequent testing revealed that there
        11

was no blood present, the preliminary results are still relevant
-- albeit limited, given defense counsel's repeated attempts to
challenge the adequacy of the police investigation. See
Commonwealth v. Bowden, 379 Mass. 472, 485-486 (1980).
"'Evidence does not have to be conclusive of an issue to be
admissible'; admissible evidence may simply make [the]
Commonwealth's contention more probable than it would be without
that evidence." Commonwealth v. Javier, 481 Mass. 268, 288
(2019), quoting Commonwealth v. Pytou Heang, 458 Mass. 827, 851
(2011). The fact and manner in which the preliminary testing
was done provided the jury with information from which they
could have inferred that it was more likely that the criminal
investigation was adequate, despite defense counsel's closing
argument to the contrary. See Commonwealth v. Avila, 454 Mass.
744, 753 (2009) (Commonwealth has right to rebut Bowden
defense).
                                                                     21


negative for blood, they would have done a third test.     But they

didn't."    The Commonwealth did not reference the testing done on

the vehicle in its closing.

     We conclude that there was no error, but even if there was,

given trial counsel's effective cross-examination and closing

argument,12 the admission of the orthotolidine testing did not

create a substantial likelihood of a miscarriage of justice.

     4.     Commonwealth's alleged destruction of exculpatory

evidence.     The defendant argues that the judge erred in failing

to sanction the Commonwealth for the alleged destruction of two

pieces of exculpatory evidence.     The defendant asserts that

Johnson initially made a handwritten statement to police, which

the "police refused to take . . . saying it was not true, and

that the statement should be ripped up."     The second piece of

evidence is a statement by Williams, the witness who testified




     12We note that defense counsel requested a jury instruction
on the Commonwealth's failure to conduct tests, pursuant to
Bowden, 379 Mass. at 486, which the judge denied. "As we have
stated many times . . . a judge is not required to instruct on
the claimed inadequacy of a police investigation. 'Bowden
simply holds that a judge may not remove the issue from the
jury's consideration.'" Commonwealth v. Williams, 439 Mass.
678, 687 (2003), quoting Commonwealth v. Boateng, 438 Mass. 498,
506-507 (2003). Where, as here, the defendant alleges multiple
investigatory failures, specifically the subsequent testing of
potential blood evidence and the destruction of an exculpatory
statement, see discussion infra, a Bowden instruction may be
warranted. In this case, because the judge explicitly allowed
the defense to "argue to the jury what the police should have
done or failed to do" during closing argument, we find no error.
                                                                    22


that the defendant confessed to him, which was ripped up by a

detective.

    Prior to jury empanelment, defense counsel filed a motion

for sanctions, and the judge held an evidentiary hearing to

determine whether the police had destroyed exculpatory evidence;

she made findings of fact for each statement, as detailed infra.

Defense counsel's motion for sanctions should be read as a

motion to suppress, given that counsel explained he "could have

entitled it a motion to suppress, but [he was] not sure what the

appropriate sanction [was]."    In reviewing a ruling on a motion

to suppress, we "accept the judge's subsidiary findings of fact

absent clear error but conduct an independent review of his

ultimate findings and conclusions of law."    Commonwealth v.

Hobbs, 482 Mass. 538, 543 (2019), quoting Commonwealth v. White,

475 Mass. 583, 587 (2016).

    a.   Johnson's statement.    The judge found that although

Johnson may have made an oral or verbal statement, he did not

produce a handwritten statement.    She also found that the

defendant had not demonstrated that there was any material that

would have been exculpatory to the defendant.

    The judge did not commit error in finding that Johnson did

not produce a handwritten statement.    Defense counsel did not

call Johnson to testify during the evidentiary hearing.

Although Johnson's mother initially testified that she was
                                                                    23


unsure whether a handwritten statement was produced, she then

remembered that he did produce one.   On cross-examination, his

mother again stated that she was unsure whether Johnson had

produced a handwritten statement.   On redirect, she testified

she was "a little confused" about the handwritten statement.        In

contrast, the detective who had conducted the interview with

Johnson testified that he never allowed suspects or witnesses to

make handwritten statements, Johnson never provided a

handwritten statement, and no such statement was torn up or

destroyed.

    Given the mother's wavering testimony and the detective's

unequivocal assertion that no handwritten statement was made,

the judge's findings were not clearly erroneous.

    b.   Williams's statement.   The judge found that after the

murder, Williams spoke with a detective who began taking his

statement.   Williams initially told the detective that he did

not know anything about the murder and that the defendant did

not say anything to Williams about the murder.     The detective

printed out Williams's statement and gave it to him.     Williams

affirmed the statement but did not sign it.   The detective then

indicated that he was privy to additional evidence about the

murder and he knew Williams was lying.   Upon hearing this,

Williams stated that he was willing to tell the truth about what

happened, and the detective ripped up Williams's unsigned
                                                                    24


statement.    Although the judge noted that she "frowned upon" the

handling of the statement and found the police "quite culpable"

in its destruction, she ultimately concluded that the

destruction of the statement "was not done intentionally to

deprive the defendant of any evidence."      The judge further found

that Williams's initial statement was exculpatory insofar as it

could be used to impeach Williams's testimony at trial, but that

it was not otherwise material to the defendant.     In light of

this conclusion, the judge ruled that defense counsel could

explore the circumstances surrounding the destruction of

Williams's initial statements and its purported content,

including by cross-examining Williams and the detective who took

his statement.   The defendant argues that this remedy was

inadequate.

    "When a defendant makes a claim that the government has

lost or destroyed potentially exculpatory evidence," he bears an

initial burden of demonstrating a "reasonable possibility, based

on concrete evidence" (citation omitted), that the lost or

destroyed evidence was exculpatory in nature.     Commonwealth v.

Williams, 455 Mass. 706, 718 (2010).    If the defendant makes

such a showing, the judge "must proceed to balance the

Commonwealth's culpability, the materiality of the evidence, and

the prejudice to the defendant in order to determine whether the

defendant is entitled to relief.".     Id.   "In reviewing the
                                                                    25


denial of a motion based on the Commonwealth's loss [or

destruction] of allegedly exculpatory evidence, we do not

disturb the judge's decision absent a clear abuse of

discretion."   Commonwealth v. Kee, 449 Mass. 550, 554 (2007).

    Williams's initial statement indicated that the defendant

had not said anything about the murder.    In light of Williams's

subsequent statement and testimony at trial, there was a

reasonable possibility that his initial statement was

exculpatory as impeachment material.     The defendant has not

shown, however, that the judge's remedy was inadequate, or that

dismissal of the indictment was warranted.    "Dismissal of an

indictment is a remedy that infringes 'severely on the public

interest in bringing guilty persons to justice.'"    Commonwealth

v. Olszewski, 416 Mass. 707, 717 (1993), cert. denied, 513 U.S.
835 (1994), quoting Commonwealth v. Cinelli, 389 Mass. 197, 210,

cert. denied, 464 U.S. 860 (1983).

    Defense counsel engaged in a thorough cross-examination of

Williams about his initial statement and its contents.     The

defendant has failed to show that anything contained within

Williams's initial statement would have created a reasonable

doubt as to the defendant's guilt, where defense counsel's

cross-examination of Williams did not.    See Commonwealth v.

Kater, 432 Mass. 404, 421 (2000).
                                                                     26


    5.     Recusal of judge.   The defendant argues that the judge

erroneously failed to recuse herself when she discovered she had

previously served as an attorney for the sister of a key

Commonwealth witness.

    Prior to the start of trial, the judge realized that, as a

defense attorney, she had represented Johnson's sister in

approximately 1985.     During a sidebar, the judge informed both

parties that she had "some familiarity" with the witness's

family, including Johnson himself and his mother, who testified

for the defense in this trial during an evidentiary hearing on

the motion for sanctions.      Regarding how this might affect her

judgment, the judge emphasized that she was just "playing it

safe":   "I don't see where this will interfere with my ability

to be an impartial jurist, but I wanted to put it on the

record."   Defense counsel was provided an opportunity to consult

with his client, and reported that the defendant "[did] not see

a problem" with the judge's prior representation.

    "Because the defendant did not ask the judge to recuse

herself prior to or during trial, we consider this claim to

determine whether there was a substantial likelihood of a

miscarriage of justice."    Commonwealth v. Deconinck, 480 Mass.
254, 267 (2018).   Here, the judge's decision not to recuse

herself does not meet the standard.      The judge represented the

witness's sister in a drug case sixteen years earlier, far
                                                                     27


removed from the crime at issue.    The judge also explicitly

stated on the record that she had considered her relationship

with the witness's sister and did not think it would interfere

with her ability to be impartial.    See Commonwealth v. Daye, 435
Mass. 463, 470 (2001) ("Here, the judge properly weighed his

conscience and determined that he could discharge his duties

fairly and without prejudice to the defendant").

    6.   Cumulative error and relief under G. L. c. 278, § 33E.

As there was no error, there could not be any substantial

likelihood of a miscarriage flowing from allegations of

unpreserved cumulative error.    We decline to exercise our

authority under G. L. c. 278, § 33E, to reduce the verdict or to

order a new trial.

    Conclusion.      For the reasons stated, we affirm the

defendant's conviction.    Furthermore, we have reviewed the

record in its entirety and conclude there is no basis on which

to grant extraordinary relief under G. L. c. 278, § 33E.       The

denials of the defendant's motions for a new trial are also

affirmed.

                                     So ordered.